DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-12, drawn to an intraocular lens (IOL) comprising a haptics for coupling to an optic body of the IOL, wherein the haptics comprising a motion sensor incorporated therein for detecting motion in at least a portion of the haptics, classified in 623/6.11.
Group II, claim(s) 13-17, drawn to haptics for coupling to an optic body of an intraocular lens (IOL) and comprising a triboelectric generator for harvesting energy, preferably forming and/or being part of the haptics, classified in 623/6.11.
Group III, claim(s) 18-20, drawn to an intraocular lens (IOL) comprising haptics, an optic body and adjustable coupling means for permitting relative adjustment between at least a portion of the haptics and the optic body, wherein the overall structure of said haptics may be adjustable in their total diameter so that they are configured to exert substantially similar force when in contact with different ciliary sulcus or capsular bag sizes of- 25 - different patients, by way of a sliding mechanism that may be locked in a rigid manner once reaching the desired position, classified in 623/6.11.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
Group/Invention I is specifically drawn to an intraocular lens (IOL) comprising a haptics for coupling to an optic body of the IOL, wherein the haptics comprising a motion sensor incorporated therein for detecting motion in at least a portion of the haptics. 
Group/Invention III is specifically drawn to an intraocular lens (IOL) comprising haptics, an optic body and adjustable coupling means for permitting relative adjustment between at least a portion of the haptics and the optic body, wherein the overall structure of said haptics may be adjustable in their total diameter so that they are configured to exert substantially similar force when in contact with different ciliary sulcus or capsular bag sizes of- 25 - different patients, by way of a sliding mechanism that may be locked in a rigid manner once reaching the desired position.
Group/Invention I is not disclosed as capable of use together with Group/Invention III. 
 Further, they have different designs, modes of operation, and effects. For example, the special technical feature of group/invention I (wherein the haptics comprising a motion sensor incorporated therein for detecting motion in at least a portion of the haptics) is NOT present in group/invention III. The special technical feature of group/invention III (adjustable coupling means for permitting relative adjustment between at least a portion of the haptics and the optic body; by way of a sliding mechanism that may be locked in a rigid manner once reaching the desired position) is NOT present in group/invention I.
4.	Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
Group/Invention I is specifically drawn to an intraocular lens (IOL) comprising a haptics for coupling to an optic body of the IOL, wherein the haptics comprising a motion sensor incorporated therein for detecting motion in at least a portion of the haptics. 
Group/Invention II is specifically drawn to haptics for coupling to an optic body of an intraocular lens (IOL) and comprising a triboelectric generator for harvesting energy, preferably forming and/or being part of the haptics.
Group/Invention I is not disclosed as capable of use together with Group/Invention II. 
 Further, they have different designs, modes of operation, and effects. For example, the special technical feature of group/invention I (wherein the haptics comprising a motion sensor incorporated therein for detecting motion in at least a portion of the haptics) is NOT present in group/invention II. The special technical feature of group/invention II (a triboelectric generator for harvesting energy, preferably forming and/or being part of the haptics) is NOT present in group/invention I.
5.	Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
Group/Invention II is specifically drawn to haptics for coupling to an optic body of an intraocular lens (IOL) and comprising a triboelectric generator for harvesting energy, preferably forming and/or being part of the haptics. 

Group/Invention II is not disclosed as capable of use together with Group/Invention III. 
 Further, they have different designs, modes of operation, and effects. For example, the special technical feature of group/invention II (a triboelectric generator for harvesting energy, preferably forming and/or being part of the haptics) is NOT present in group/invention III. The special technical feature of group/invention III (adjustable coupling means for permitting relative adjustment between at least a portion of the haptics and the optic body; by way of a sliding mechanism that may be locked in a rigid manner once reaching the desired position) is NOT present in group/invention II.
6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
7.	This application contains claims directed to the following patentably distinct species:
IOL
	Species A – embodied in Figures 1 and 2 (electroactive actuating lens element - curvature of this lens can be changed by applying voltage between thin and transparent electrodes 131, 132 in contact with the EAM. The electrode material may be spread over the clear optic of the lens and then preferably may be transparent, or be in contact with different areas of the lens and then may not necessarily be transparent, such as when using silver nanowires/nanoparticles as electrode material)
Species B – embodied in Figures 3A-3C (anterior lens intended for baseline optical power; posterior lens is concave/convex; a bridge connects anterior lens to posterior lens; a gap is formed between anterior lens and posterior lens)
	Species C – embodied in Figures 3D (a multimorph formed by a stack of electroactive material layers with interdigitated electrodes - electrode 308 is here a positive electrode, EAM 309 is a polymer element that may be a dielectric elastomer or a piezoelectric polymer. Electrode 310 is here a negative electrode. Then again EAM 311 is a dielectric elastomer or a piezoelectric polymer, electrode 312 a positive electrode, EAM 313 a dielectric elastomer or a piezoelectric polymer, and electrode 314 a negative electrode)
	Species D – embodied in Figures 5A-5B (actuator formed with piezoelectric electrospun nanofibers - a pair of fibers 500, 510 deposited by side-by-side electrospinning onto the surface of a substrate 530 such as a transparent acrylic polymer. The piezoelectric 
	Species E – embodied in Figure 5C (actuator formed with piezoelectric electrospun nanofibers - an optic body 100, on which a spiral fiber is patterned. Shown in Detail A
of Fig. 5c, the central region 575 of the optic body may be the starting point of the spiral deposition, with a first electrode or electrical contact point 573. The spiral is constructed in this example of a side-by-side electrospun piezoelectric material 571 and a transparent conductor 570 that is connected to the first contact point 573. The pitch of the spiral may be such that there is a gap between each spiral arm so that there isn’t electrical contact between said arms)
	Species F – embodied in Figures 6, 6A (motion sensor 600 is illustrated accordingly including a plurality of highly aligned fibers of piezoelectric polymer, in connection with two electrode vias 611 and 612 that communicate with a control unit 613; The motion of ciliary muscle applies force on the haptic loops in contact with it, and creates in the sensor embodiment 600 a possible buckling, bending and/or shear force on the fibers. This induces a voltage across the fibers, either high enough for overcoming a threshold required to induce motion in the actuating lens and/or to harvest energy to maintain the actuated state; motion sensor 600 may also take the form of a plurality of fibers deposited on a thin substrate on the haptics)
	Species G – embodied in Figure 6B (the fibers may possibly be formed in a "serpentine" shape zig zagging continuously back and forth between the haptic and optic body; 
	Species H – embodied in Figures 6H, 6I (an integrated triboelectric energy harvesting mechanism on the haptics, in this case plate haptics. The angulated haptics 645 are in contact an optic body such as above described embodiments 100, 3000, optionally comprised of an anterior lens 648, a posterior lens 647 and a cavity filled with aqueous humour 649 that can enter via a fenestration 646. The optic body, although described with respect to an optic
body arrangement (such as arrangement 3000), may also be a single lens arrangement such a single actuating lens such as in optic body 100. Mounted on the haptics and encapsulated (encapsulation material not shown) may be a thin layer 643, and between the haptics and this layer (made of for example, acrylic material) may be an aforementioned energy harvester as in Fig. 6d-g, formed of an electrode layer, positively charged nanofiber layer, negatively charged nanofiber layer, and finally another electrode layer. The nanofibers being encapsulated preferably hermetically, have substantially no contact with the electrolytes in the aqueous)
	Species I – embodied in Figure 8A (sliding encapsulated mover 800 and stator 802. The mover 800 possibly here ends in a protrusion, possibly bent protrusion (see enlarged section to the right of Fig. 8) so as to be in contact with the ciliary muscle, while the stator part 802 of the 
sight. An angle 803 (Ang 1) and a length dimension 804 (D2) are typical dimensions of the ciliary sulcus, where Ang 1 is approximately 65° and D2 is approximately 0.5mm. Fig. 8a shows the position of an embodiment of Fig. 8 in the eye. The stator part of the haptic is in contact
with the ciliary sulcus 820 while the mover part 822 is in contact preferably with an anterior part of the ciliary process 821. Other structures are the iris 823, zonules 825 and the outline of the capsular bag 824 when filled with the crystalline lens, which is no longer present after phacoemulsification, leaving the capsular bag 824 collapsed)
	Species J – embodied in Figure 8B (A possible method to absorb the movement may be by creating a resilient member 830 at an outer radial portion of the stator haptic 802, here possibly shown having a cantilever-like shape as in C-loop haptics, (see Fig. 8b). The mover part 831 of the haptic is here separated from the stator 802 close to the contact area with the ciliary muscle, so that resilient member 830 absorbs movement from the muscle fibers in
the ciliary sulcus to substantially allow stator 802 to remain in place, while mover 831 exposed to movement of the ciliary muscle (preferably an anterior part of said muscle) is left to move to facilitate harvesting of energy)
	Species K – embodied in Figure 8C (the energy harvesting mechanism may be positioned to take advantage of movement of the capsular bag tissue caused by the ciliary muscle, against the haptics. In Fig 8c, this case is shown in
which a stator part of the haptics 846 may possibly be positioned to be in contact with the equator 847 of the capsular bag and a mover 843 may be in contact with the anterior portion 
transverse direction shown by arrows 848). The capsulorrhexis is not shown in this drawing)
	Species L – embodied in Figures 9A, 9B (adjustable haptics - haptics 900 may be connected to an optic body 100 via adjustable coupling means 901; the coupling means 901 may include first members 907 on the haptics that are configured to couple with respective second members 908 on the optic body 100; the first members in this example may take a form of struts with teeth like formations that are configured to be received in respective teeth formations on the second members to form a ratchet like meshing mechanism 904)
8.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774